internal_revenue_service number info release date index number -------------------------------------------------- ------------------------------------ ------------------ --------------------------------------- - department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi - genin-170279-03 date jan we are responding to correspondence submitted by your representative dear -------------- requesting relief in order to establish date as the effective date for your s_corporation_election automatic relief is unavailable under revproc_97_48 because the internal_revenue_service failed to receive a timely tax_return form_1120s for your first taxable_year although we are unable to respond to your request as submitted this letter provides information relating to your situation announcement copy enclosed provides guidance on seeking relief for late s_corporation elections generally to request relief for a late s_corporation_election you must request a private_letter_ruling from the national_office the information forwarded to our office is insufficient for us to process a private_letter_ruling request the procedures for requesting a private_letter_ruling are set forth in revproc_2003_1 copy enclosed in addition taxpayers must submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_year qualify for a reduced user_fee in the amount of dollar_figure if you qualify for the reduced fee you must include a statement claiming that your gross_income for the last 12-month taxable_year was less than one million dollars if you decide to submit a formal request for a private_letter_ruling please follow the sample format provided in appendix b of revproc_2003_1 your request should include all required procedural statements a user_fee check and any documents that substantiate your intent to be an s_corporation from inception please refer your request to our office by adding the following to the address internal_revenue_service attn cc pa t p o box ben franklin station washington dc in addition the irs has developed two new cd-roms to help educate small genin-170292-03 business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these two cd- roms are free and can be ordered by calling the irs also provides a special website www irs gov businesses small which is dedicated to providing information to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful s enclosures announcement revproc_2003_1 dianna k miosi chief branch associate chief_counsel passthroughs and special industries sincerely yours
